DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
	The 35 U.S.C. 112, first paragraph, rejection of claims 1-3 and 6-20 of record in the previous Office Action mailed on 09/29/2020 has been withdrawn due to Applicant’s amendment file on 01/15/2021.
The 35 U.S.C. 112, second paragraph, rejection of claims 1-3, 6-17, 19 and 20 of record in the previous Office Action mailed on 09/29/2020 has been withdrawn due to Applicant’s amendment file on 01/15/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6, 13 and 15-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Snyder (US 5,339,577).
Regarding independent claim 1, Snyder discloses a board (Figs. 1-3) comprising a first medium (sheet 13 or 12) that includes two major surfaces exhibiting longitudinal direction (Figs. 
Regarding claim 2, Snyder discloses at least some of the scores of the first medium extend toward the second medium when the two mediums are attached to each other (Fig. 3, scores 17 and 18).
Regarding claim 3, Snyder discloses at least some of the scores of the first medium extend away from the second medium when the two mediums are attached to each other (Fig. 3, scores 17 and 18).
Regarding claim 6, Snyder discloses the major axis quality of at least some of the first medium’s scores is characterized as linear and congruent with the major axis direction thereof (Figs. 1 and 3, scores 17 and 18).

Regarding claim 15, Snyder discloses the major axis direction of the first medium’s scores being perpendicular with one of the major axis direction of the second medium’s flutes (Figs. 1 and 3).
Regarding claim 16, Snyder discloses a third medium (sheet 12 or 13) that includes a plurality of scores having a major axis direction and a score pitch (Figs. 1 and 3, col. 4, lines 46-52).
Regarding claim 17, Snyder discloses the major axis of the first medium’s scores being congruent with the major axis of the third medium’s scores (Figs. 1 and 3, sheets 12 and 13, scores 17 and 18; col. 4, lines 46-52).
Regarding claim 18, Snyder discloses a corrugated board (Figs. 1-3) comprising a first medium (medium 12), a second medium (medium 11) and a third medium (medium 13), each of which includes two major surfaces and a major direction (Figs. 1-3), wherein the first, second, and third mediums each comprise a major direction inherently aligned with each medium’s respective direction of beam strength (Figs. 1-3), since the structure of each medium is substantially identical to that of the claimed board, and are attached to each other by an adhesive (adhesive 14 and 14a), characterized in that the first medium (medium 12) comprises a plurality of continuous scores (scores 17 and 18; col. 4, lines 35-52) having a major axis direction inherently aligned with the direction of beam strength of the first medium (Figs. 1 and 3), since the structure of the first medium is substantially identical to that of the claimed first medium, the second medium (medium 11) comprising a plurality of continuous flutes having a major axis .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snyder.
Snyder discloses the claimed board as shown above. However, Snyder fails to specifically teach the plurality of the scores of the first medium being rectilinear; the plurality of scores of the first medium being curvilinear; the major axis quality of at least some of the first medium’s scores being characterized as having a generally constant caliper; the major axis quality of at least some of the first medium’s scores being characterized as having a generally variable caliper; at least some of the first medium’s scores having a constant pitch; at least some of the first medium’s scores having a variable pitch; at least some of the first medium’s scores having a skewed pitch; and at least some of the first medium’s scores being substantially .

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
	Applicant argues that “Snyder does not teach beam strength let alone any specific orientation with respect to beam strength direction corresponding to scores or flutes as recited in the claim”.
	This argument is not deemed persuasive. Snyder may not specifically teach “beam strength”, however as shown in the 102 rejection above, Snyder teaches a board having a structure substantially identical to that of the claimed board. Therefore, each medium of the board disclosed in Snyder inherently has a beam strength direction corresponding to the flutes or scores as recited in claims 1 and 18.  Accordingly, claims 1 and 18 are anticipated by Snyder.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781